DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-5,7-13,16-18 and 20 are pending in the application. Claims 21 and 22 were canceled in the amendment filed 6/27/22.
	The objection to the drawings and specification is withdrawn as colored drawings were not filed.
	The rejection of claims 1-5,7-13,16-18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	The rejection of claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment.
The rejection of claims 1-5,7-13,16-18 and 20 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (J. Nucl. Med. 2013, 54, 1397-1403) in view of Elvas et al. (J. Nucl. Med. 2016, 57, 805-811) and Torrisi et al. (Radiology 2011, 258, 41-56) is maintained.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7-13,16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as stated in the office action mailed 4/4/22.
Applicant did not provide any assertions with regards to this rejection and therefore it is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-13,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Johnson et al. (J. Nucl. Med. 2013, 54, 1397-1403) in view of Elvas et al. (J. Nucl. Med. 2016, 57, 805-811) and Torrisi et al. (Radiology 2011, 258, 41-56) as stated in the office action mailed 4/4/22.
Applicant asserts that Johnson recites administration of a 37 MBq (1 mCi) dose of [99mTc]duramycin and Elvas recites administration of a 37 MBq (1 mCi) dose of [99mTc]duramycin. There is no teaching or suggestion in Johnson or Elvas that doubling the dose of the molecular imaging agent works as effectively or more so than the Johnson/Elvas dose without any adverse effects such as a higher signal:noise ratio.
The reference of Johnson teaches that the administration (injection) of approximately 37 MBq (approximately 1 mCi) of [99mTc]duramycin was used for imaging apoptosis via SPECT/CT.
The reference of Elvas teaches of the administration (injection) of about 37 MBq (about 1 mCi) dose of [99mTc]duramycin for static whole-body SPECT imaging.
Therefore, it would have obvious to one of ordinary skill in the art to examine the use of 2 mCi of [99mTc]duramycin for imaging of a subject as Johnson and Elvas teach of the use of about/approximately 1 mCi which encompasses 2 mCi of the instant claims which shows that the exact dose of [99mTc]duramycin was not critical. Figures 3-5 show of Johnson whole-body SPECT/CT imaging of apoptosis wherein the uptake of [99mTc]duramycin is clearly detectable.
Applicant asserts that Elvas (2015), used in a previous rejection, states that the intense uptake of 1 mCi of [99mTc]duramycin in non-targeted organs makes it difficult to interpret the activity surrounding the tissues, resulting in images with lower signal-to-background ratio. HPLC purification of [99mTc]duramycin resulted in images with lower background levels, enabling vivid tumor imaging. No significant differences in radiotracer update could be detected in the remaining organs analyzed 24 h.p.i. Elvas found a way around the signal to noise background by HPLC purification of the [99mTc]duramycin probe, use of that probe failed to detect signal in non-tumor organs. Further, the signal-to-background ratio is found with the uses of the non-HPLC purified probe that is use in the methods of Johnson. The use of the probe failed to detect signal in non-tumor organs.
The reference of Elvas (2015) was not used in the instant rejection but states that [99mTc]duramycin accumulates in tissue sites of injury where there is high apoptotic activity and was used to assess tissue damage after whole-body irradiation. 
The non-purified [99mTc]duramycin showed higher non-targeted organ uptake and made it difficult to interpret the activity in surrounding tissues, resulting in images with lower signal-to-background ratio whereas HPLC purified [99mTc]duramycin resulted in lower background levels, enabling vivid tumor imaging. 
The non-purified and purified 37 MBq [99mTc]duramycin were injected into healthy mice but the reference of Elvas (2015) does not teach anything about the dose causing the issue with the lower signal-to-backgrounds ratio but the purity seems to cause the lower signal-to-backgrounds ratio.
The references of Elvas (2015) does not state that the [99mTc]duramycin used is that of Johnson but states that the  [99mTc]duramycin of Johnson was known in the art to be used for whole-body imaging.
Figures 3-5 show of Johnson whole-body imaging of apoptosis via SPECT/CT wherein the uptake of [99mTc]duramycin is clearly detectable without a low signal-to-background ratio. 
Therefore, it would have been obvious to one of ordinary skill in the art to purify the about/approximately 1 mCi dose of [99mTc]duramycin of Johnson and/or Elvas prior to administration to a subject for the advantage of a more vivid whole-body image.
Also, the lack of detecting a signal in non-tumor organs may be from a lack of toxicity-induced injury in the non-tumor organs.
Applicant asserts that the references fail to disclose the claimed limitation that molecular imaging scans are required at multiple time points of the subject. Elvas indicates one time point of data collection after [99mTc]duramycin administration. The method of Johnson indicates different time points which actually represent different animals and not multiple scans of the same subject at multiple time points.
The reference of Johnson teaches of examining the uptake of [99mTc]duramycin in different organs in different animals at 6-,24-, 48- and 72-h postirradiation. The imaging is done to provide temporal and spatial distribution of damage in susceptible tissue. 
It would have been predictable to one of ordinary skill in the art to examine the biodistribution of [99mTc]duramycin at different timepoints within a single subject after irradiation for the advantage of imaging the temporal and spatial distribution in the whole body of a single animal and determine the damage done to different organs.
Applicant asserts that Johnson describes scenarios of imaging apoptosis as a result of high-dose radiation. It is known that high-dose radiation induces massive apoptosis almost instantaneously. This causes very high uptake of apoptosis imaging agents. In contrast, the instant invention is concerned with drug-induced tissue injuries, which have intrinsically low, pervasive signal distribution. Drug actions can be complex, which induce not only apoptosis, but also necrosis and secondary necrosis with non-uniform distribution and kinetics throughout the body in different space and at different time.
The reference of Johnson was not used to teach of providing high-dose radiation but was used to teach of whole-body non-invasive imaging with [99mTc]duramycin to detect apoptosis. The noninvasive whole-body imaging provides the advantage of monitoring of injury progression and evaluation of the efficacy of therapeutic interventions.
The reference of Elvas et al. was used to teach of chemotherapy treatment of mice bearing COLO205 human colorectal cancer tumors with irinotecan, oxaliplatin, and irinotecan plus oxaliplatin or radiotherapy followed by subsequent noninvasive imaging of cell death upon administration of [99mTc]duramycin. Radiation-induced necrosis can occur at 48 h after cell irradiation and can contribute to an increase in radiotracer uptake. Duramycin might not be able to discriminate between necrotic and apoptotic cell death. 
It would have been obvious to one of ordinary skill in the art that the [99mTc]duramycin of the disclosure can be used to detect cell death caused by radiation and/or chemotherapeutic agent via apoptosis and/or necrosis as Elvas teaches that [99mTc]duramycin might not be able to discriminate between necrotic and apoptotic cell death. Therefore, imaging a subject at multiple time points, such as 6-,24-, 48- and 72-h taught by Johnson will allow for monitoring of injury progression and allow for imaging the temporal and spatial distribution in the whole body and determine the damage done to different organs.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618  


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618